DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the after final amendment filed on 6/1/2022. Claims 2-21, are pending. Claims 2, 9, 16 are currently amended. No claims have been added. No claims are currently cancelled.

Allowable Subject Matter
Claims 2-21, are pending and allowed.

The following is an examiner’s statement of reasons for allowance: The examiner has withdrawn the §101 rejection, the Examiner notes that the §101 rejection is withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong One, the claims recite limitations that falls within the abstract idea groups of certain methods of organizing human activities (a method that allows for the estimation of demographics due to a keyword association which is a method of managing interactions between people) as the claims are directed to inferences in demographic information, which was set forth in the 2019 PEG. However, the examiner notes that the claimed subject matter is nevertheless deemed eligible by reciting additional elements that integrate the idea into a practical application by applying the limitations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The steps of the invention are different than merely using a general purpose computer in order to implement the identifying, transmitting, detecting, determining, generating, and storing in relation to the data. The claimed invention is transmitting an electronic query via a computer network to obtain social media messages and determining a composite demographic profile for a user based on the social media message. The claimed invention could not reasonably be performed in the human mind. The claims amount to significantly more than any abstract idea because the claim features for a practical implementation of the claimed limitations confine the claims to a particular useful application sufficient to ensure that the claims do not seek to wholly preempt any abstract idea that may be recited in the claims. Further, the combination of elements that integrates any abstract idea into a practical application by applying that abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment that would not have been well known and which furthermore, under Step 2B of the eligibility inquiry (and similar to the rationale BASCOM), provides an inventive concept via the non-conventional and non-generic arrangement of known conventional pieces that amounts to an improvement over prior art techniques.

The closest prior art Shah et al. (US 20120209918 A1), Glickman (US 20120209795 A1), Downey et al. (US 20120023131 A1), and Roberts et al. (US 20080155588 A1) either individually or in combination fail to teach or fairly suggest the claimed invention as described below. The prior art reference Shah discloses users of a social media environment with similar profiles (e.g., social media usage patterns, interests, demographics, etc.) are grouped together to form a segment. In one embodiment, the reach, or the number of other users influenced by a target user of a social media environment is quantified by the target user's connection to a subset of the other users, and their respective responses to the user's social media interactions. Glickman discloses behavioral targeting using demographic characteristics. Downey discloses requests and analyzation of information related to large audiences. Roberts discloses dynamic matching which can be based on real time snapshots of micro-scale (i.e., "sliver") demographics, including demographics specific to individuals, media attributes, and tracked events. The claimed invention is non-obvious because based on the references individually or in combination, one of ordinary skill in the art would not have found it obvious to perform the claimed invention. 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683